BLATCHFORD, District Judge.
The plaintiffs’ patent has been established by the recoveries in Missouri and in Massachusetts. The affidavits on the part of the plaintiffs show that the defendants supplied the protecting arrangement that was used by the parties who were sued in the suits in Massachusetts, and assumed and conducted the defense of those suits; that such protecting arrangement was decided, in those suits, to be an infringement of the plaintiffs’ patent; and that the defendants are now employing that same arrangement These facts are not denied.
As to the Baumann patent, it was set up as a defense in the suits in Massachusetts, although not used in evidence.
I have examined the evidence in the interference case between Riley and Baumann, and it is entirely clear that Baumann was not the inventor at all of what was patented to him; that Riley, in fact, made the invention; that ■the patent to Baumann is invalid; and that the patent to Riley is valid.
I do not see that there is anything in the Hardy patent which anticipates what is covered by the plaintiffs’ patent.
An injunction is granted as prayed for.